Title: To John Adams from George Walton, 7 November 1789
From: Walton, George
To: Adams, John



Sir,
Augusta, 7 November, 1789.

You have my thanks for the letter which you did me the favor to write to me on the 25th. of september last; and while I express some small disappointment on the subject of it, I beg leave to give you the assurance of a chearful acquiescence. I know that disappointment has often been the cause of opposition and faction: but I trust that I have made a better estimate of men, and of the blessings of society and good Government, than to suffer myself to be governed by its influence. As a proof of this I take the liberty of repeating my application, in the same line, and to the same persons, for employment under the general Government.—Report says, at this place, that Mr. Rutledge has declined accepting the appointment as one of the associate Judges; and the policy of diffusing the appointments will, no doubt, continue to operate. In this view I stand upon the same ground as Mr. Rutledge did; and with respect to pretensions, if they do not evidence themselves, they ought not to be attended to. In any event your approbation will console me.
The sentiments you express upon the general principles of Government, and of the present condition of America, are perfectly satisfactory to my mind; and, as to office, I have felt, perhaps, too confident on that foundation: but I can truly assure you, that, since the 1st. day of July 1776, my conduct, in every station in life, has corresponded with the result of that great question which you so ably and faithfully developed on that day—a scene which has ever been present to my mind. It was then that I felt the strongest attachments; and they have never departed from me.
Should any principle, dangerous to the present views of future welfare, be generated in this quarter, or any thing otherwise eventful present itself, I will take an early occasion of communicating with you; and should you feel it justifiable to withdraw your attention from the engagements of your situation, and somtimes write to me, I shall be particularly obliged: for in truth, Sir, / I am, with the greatest respect and / esteem, / Your most obedient Servant,
Geo Walton.Colonel Gunn, who is now with me and very well, desires his respectful compliments.
I have just heard that Mr. Drayton, of South-Carolina, is recommended. I am not acquainted with him: but the fact is, that, altho a native, he was a british subject, and  a british judge, during the whole Revolution. What idea will be formed of Justice, if such men are preferred?—
